In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County, dated April 18, 1979, as, upon granting her motion to discharge her attorney, awarded the outgoing attorney "15% of the gross recovery herein.” Order modified by deleting therefrom the provision establishing the percentage due the outgoing attorney and substituting therefor a provision that the amount of the attorney’s lien shall be determined by the court on a quantum meruit basis at the conclusion of the litigation. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Plaintiff clearly is entitled to substitute attorneys at any time during the litigation, and the discharged attorney is entitled to be compensated for services rendered. However, at this early stage of the action, a fixed percentage of the recovery set before the relative contributions of services rendered by respective counsel can be determined, is premature. Rabin, J. P., Cohalan, Margett and Gibbons, JJ., concur.